DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Republic of Korea on 9/18/2020.  

Drawings
The Drawings have been considered and placed in record on file and are in compliance with USPTO requirements. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-7, and 9-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 8, 9, and 11-20 of copending Application No. 17/465,723 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Application 17/465731
Application 17/465723
1. A display device comprising: 

a display panel; and 

a gate driver embedded in the display panel, the gate driver including a plurality of stages respectively driving a plurality of gate lines, each stage of the plurality including: 


an output portion including a pull-up transistor pulled-up by control of a first node, outputting an input clock of a plurality of clocks to an output terminal, and a pull-down transistor pulled-down by control of a second node, outputting a first gate-off voltage to the output terminal; 



a back bias circuit having a back bias node capacitance-coupled with the Q node and generating a second gate-off voltage lower than the first gate-off voltage to apply the second gate-off voltage to the back bias node for an off-period of the Q node by the controller, 

wherein the back bias circuit applies the second gate-off voltage to light shielding layers of some transistors, which are turned off for the off-period of the Q node, among transistors constituting the output portion and the controller, through the back bias node.


a display panel; and 

a gate driver embedded in a display panel, the gate driver including a selected plurality of stages respectively driving a plurality of gate lines, each stage of the selected plurality including: 

an output portion including a pull-up transistor pulled-up by control of a first node, outputting an input clock of a plurality of clocks to an output terminal, and a pull-down transistor pulled-down by control of a second node, outputting a gate-off voltage to the output terminal; 


a back bias circuit having a back bias node capacitance-coupled with the first node and generating a back gate bias voltage to apply the back gate bias voltage to the back bias node for an off-period of the first node by the controller, and 


wherein the back bias circuit applies the back gate bias voltage to light shielding layers of some transistors, which are turned off for the off-period of the first node, among transistors constituting the output portion and the controller, through the back bias node.



Application 17/465731
Claim 2
Claim 3
Claim 5
Claim 6
Claim 7
Claim 9
Claim 10
Claim 11
Claim 12

Claim 6
Claim 4
Claim 8
Claim 9
Claim 11
Claim 12
Claim 13
Claim 14
Claim 15


Application 17/465731
Claim 13
Claim 14
Claim 15
Claim 16
Claim 17
Application 17/465723
Claim 16
Claim 17
Claim 16
Claim 19
Claim 20


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claim 1 is objected to because of the following informalities:  in the fourth limitation recites “the Q node” since this the first reference to “Q node” should be “a Q node”.  Appropriate correction is required.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J KOHLMAN whose telephone number is (571)270-5503. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J KOHLMAN/Primary Examiner, Art Unit 2628